Judgment and order affirmed, with costs. No opinion. Lazansky, P. J., Young, Hagarty and Davis, JJ., concur; Tompkins, J., dissents and votes to reverse and dismiss the complaint, with the following memorandum: I agree as to the negligence of the defendant, but in my opinion, plaintiff’s intestate was guilty of contributory negligence as a matter of law; defendant and his wife testified that he did not look in either direction before starting to cross the concrete road. Their testimony was uncontradicted—there is no evidence that deceased looked either up or down the road before or while crossing. Reasonable care for one’s safety in crossing such a public highway requires a look up and down before walking in the path of automobiles.